Matter of Sinclair P. (Arthur P.) (2014 NY Slip Op 04940)
Matter of Matter of Sinclair P. (Arthur P.)
2014 NY Slip Op 04940
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-04935
2013-06456
 (Docket No. N-20815-12)

[*1]In the Matter of Sinclair P. (Anonymous). Administration for Children's Services, respondent;
andArthur P. (Anonymous), appellant.
Maxine H. Park, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Ronald E. Sternberg of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Amy Hausknecht of counsel), attorney for the child.
DECISION & ORDER
In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) an amended order of fact-finding of the Family Court, Kings County (Gruebel, J.), dated April 8, 2013, which, after a hearing, found that he sexually abused the subject child, and (2), as limited by his brief, so much of an order of disposition of the same court dated June 7, 2013, as, upon the order of fact-finding, placed the child in the custody of the Administration for Children's Services until the completion of the next permanency hearing.
ORDERED that the appeal from the amended order of fact-finding is dismissed, without costs or disbursements, as the amended order of fact-finding was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court's determination that the father sexually abused his daughter Sinclair P. is supported by a preponderance of the evidence (see Family Ct Act § 1046[b]; Matter of Tammie Z., 66 NY2d 1; Matter of Candace S., 38 AD3d 786, 787-788). In article 10 cases, the Family Court has "considerable discretion to decide whether the child's out-of-court statements describing incidents of abuse or neglect have, in fact, been reliably corroborated and whether the record as a whole supports a finding of abuse" (Matter of Christina F., 74 NY2d 532, 536; see Matter of Candace S., 38 AD3d at 787). Here, where Sinclair's out-of-court statements were corroborated by the out-of-court statements of another child victim of the father (see Family Ct Act § 1046[a][vi]; Matter of Candace S., 38 AD3d at 786), Sinclair's statements were sufficiently corroborated to support the finding of sexual abuse. This evidence, together with the negative [*2]inference drawn from the father's failure to testify, was sufficient to support the Family Court's finding (see Matter of Joseph O'D. [Denise O'D.], 102 AD3d 874, 875; Matter of Alanah M. [Donnie M.], 96 AD3d 757, 758).
The father's remaining contentions are without merit.
BALKIN, J.P., CHAMBERS, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court